
	
		I
		111th CONGRESS
		1st Session
		H. R. 4118
		IN THE HOUSE OF REPRESENTATIVES
		
			November 19, 2009
			Mr. Kirk (for himself
			 and Mr. Roskam) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To prohibit the Federal Government from holding security
		  interests, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayer Investment Protection Act of
			 2009.
		2.DefinitionFor purposes of this Act, the following
			 definitions shall apply:
			(1)Ownership
			 interestThe term ownership interest means an
			 interest in a troubled asset described in section 3(9)(B) of the Emergency
			 Economic Stabilization Act of 2008 (12 U.S.C. 5202(a)(1)), as in effect on the
			 day before the date of the enactment of this Act, that was purchased by the
			 Secretary under section 101(a)(1) of such Act (12 U.S.C. 5211(a)(1)).
			(2)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
			3.Sale of Federal
			 corporate property
			(a)DivestitureExcept
			 as provided in subsection (b), the Secretary shall divest the Federal
			 Government of any ownership interest not later than December 31, 2010.
			(b)Conforming
			 amendmentSection 3(9) of the Emergency Economic Stabilization
			 Act of 2008 (12 U.S.C. 5202(9)) is amended—
				(1)in subparagraph
			 (A), by striking ; and at the end and inserting a period;
				(2)by striking
			 means— and all that follows through residential
			 in subparagraph (A) and inserting means residential; and
				(3)by striking
			 subparagraph (B).
				(c)Deposit of
			 funds
				(1)In
			 generalSection 115(a)(3) of the Emergency Economic Stabilization
			 Act of 2008 (12 U.S.C. 5225(a)(3)) is amended by striking outstanding at
			 any one time.
				(2)Deposit of funds
			 into treasury
					(A)In
			 generalOn and after the date of enactment of this Act, all
			 repayments of obligations arising under the Emergency Economic Stabilization
			 Act of 2008 (12 U.S.C. 5201 et seq.), and all proceeds from the sale of assets
			 acquired by the Federal Government under that Act, shall be paid into the
			 general fund of the Treasury for reduction of the public debt, in accordance
			 with section 106(d) of that Act (12 U.S.C. 5216(d)), as amended by this
			 subsection.
					(B)Conforming
			 amendmentSection 106(d) of the Emergency Economic Stabilization
			 Act of 2008 (12 U.S.C. 5216(d)) is amended by inserting , and repayments
			 of obligations arising under this Act, after section
			 113.
					(d)Federal Deposit
			 Insurance CorporationNo provision of this Act may be construed
			 so as to impede the ability of the Federal Deposit Insurance Corporation to
			 maintain the stability of the banking system.
			4.Oversight by
			 Financial Stability Oversight BoardSection 104(a) of the Emergency Economic
			 Stabilization Act of 2008 (12 U.S.C. 5214(a)) is amended—
			(1)in paragraph (2),
			 by striking and at the end;
			(2)in paragraph (3),
			 by striking the semicolon at the end and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(4)reviewing the
				implementation of section 3 of the Taxpayer Investment Protection Act of
				2009.
					.
			5.Reports
			 required
			(a)Reports on
			 winding down or divestment requiredThe Secretary shall submit to
			 the Congress periodic reports on the plans of the Secretary for compliance with
			 this Act, providing detail on equity divestiture plans and return of capital
			 for the following corporate investments:
				(1)Bank of America:
			 $35,000,000,000 in notes and preferred stock.
				(2)Chrysler:
			 $12,500,000,000 in common equity and notes.
				(3)General Motors:
			 $49,500,000,000 in common and preferred equity, notes.
				(4)Citigroup:
			 $45,000,000,000 in common stock and notes.
				(5)AIG:
			 $40,000,000,000 applied to acquire 79.9 percent of equity, plus amounts
			 outstanding on a $30,000,000,000 line of credit.
				(6)Hartford Financial Services: $3,400,000,000
			 in preferred stock.
				(7)Lincoln National
			 Corporation: $950,000,000 in preferred stock.
				(8)GMAC: $884,000,000
			 in common equity.
				(b)Timing of
			 reportsThe Secretary shall submit the reports under subsection
			 (a)—
				(1)not later than
			 January 1, 2010; and
				(2)each month
			 thereafter until all ownership interests are divested under section
			 3(a).
				
